 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9

10    JUAN MENDEZ-BAROCIO,                             1:19 -cv-01319 SKO (HC)

11                       Petitioner,
                                                       ORDER DENYING MOTION FOR
12            v.                                       APPOINTMENT OF COUNSEL

13                                                     (Doc. 4)
      RICHARD VALINKEN, et al.,
14
                         Respondent.
15

16

17          Petitioner has requested the appointment of counsel. There currently exists no

18   absolute right to appointment of counsel in habeas proceedings. See, e.g., Anderson v.

19   Heinze, 258 F.2d 479, 481 (9th Cir. 1958); Mitchell v. Wyrick, 727 F.2d 773, 774 (8th Cir.

20   1984). However, Title 18 U.S.C. ' 3006A(a)(2)(B) authorizes the appointment of counsel

21   at any stage of the case if "the interests of justice so require." See Rule 8(c), Rules

22   Governing Section 2254 Cases.

23          Petitioner states he lacks education, knowledge of the law, and expertise in the legal

24   issues in this case. He claims the case is complex, he will have difficulty articulating his

25   claims, and he cannot afford an attorney. These circumstances are not exceptional in that
     most prisoners share them. Moreover, the pleadings that Petitioner has filed to date –
26
     petition (Doc. 1), declaration (Doc. 2), motion to proceed in forma pauperis (Doc. 3),
27
     motion for appointment of counsel (Doc. 4), and motion for stay of removal (Doc. 5) – are
28

                                                        1
 1
     well pled and belie the argument that Petitioner cannot effectively articulate his claims.
 2
     Therefore, the Court does not find that the interests of justice require the appointment of
 3
     counsel at the present time.
 4
              Accordingly, IT IS HEREBY ORDERED that Petitioner's request for appointment
 5   of counsel is DENIED.
 6

 7   IT IS SO ORDERED.

 8   Dated:     September 24, 2019                                /s/   Sheila K. Oberto           .
 9                                                      UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                        2
